FILED
                            NOT FOR PUBLICATION                            DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTOPHER M. SCALES,                           No. 12-35880

               Petitioner - Appellant,           D.C. No. 3:12-cv-05082-RJB

  v.
                                                 MEMORANDUM*
JEFFREY A. UTTECHT, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Washington state prisoner Christopher M. Scales appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging

his state conviction for unlawful delivery of a controlled substance. We have

jurisdiction under 28 U.S.C. § 2253. We review the denial of a section 2254

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
habeas petition de novo, and the denial of a request for an evidentiary hearing for

abuse of discretion. See Wood v. Ryan, 693 F.3d 1104, 1112 (9th Cir. 2012), cert.

denied, 134 S. Ct. 239 (2013). We affirm.

      Scales contends that his counsel rendered ineffective assistance by failing to

appear for trial. The record shows that prior to trial, Scales knowingly and

intelligently waived his right to counsel under Faretta v. California, 422 U.S. 806

(1975). Thus, the state court’s rejection of Scales’s ineffective assistance claim

was not contrary to, nor an unreasonable application of, Strickland v. Washington,

466 U.S. 668 (1984). See 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 131 S.

Ct. 770, 788 (2011).

      Scales also argues that the district court abused its discretion by denying his

requests for an evidentiary hearing and for supplementation of the record under

Rule 5, 28 U.S.C. foll. § 2254. We disagree. Because Scales’s claim is governed

by section 2254(d)(1), federal habeas review “‘is limited to the record that was

before the state court that adjudicated the claim on the merits.’” Wood, 693 F.3d at

1122 (quoting Cullen v. Pinholster, 131 S. Ct. 1388, 1398 (2011)).

      AFFIRMED.




                                          2                                    12-35880